PER CURIAM.
This is an application for leave to apply to the Circuit Court for the Eastern District of Tennessee for permission to file in that court a bill to review a final decree of that court, which, upon appeal, was affirmed by this court, in a cause styled David W. Belding et al. v. Charles Hebard, 103 Fed. 532, 43 C. C. A. 296. Without deciding any question which may be involved in the application for leave to file such a bill, this court, for reasons satisfactory, now consent that the petitioners may apply directly to said Circuit Court, which court will grant or refuse permission as it may be advised. Board of Councilmen of City of Frankfort v. Deposit Bank, 124 Fed. 18, 59 C. C. A. 538.